EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The present action is issued to correct the notation of claim 13 in the attached Issue Classification Form.  Claim 13 was inadvertently not assigned a new claim number in the action dated 13 January 2021.  The examiner apologizes for any confusion.
Authorization for this examiner’s amendment was given in an interview with David Vaughan on 2 November 2020.
The application has been amended as follows: 

In claim 1, line 1, before the word “compressor”, the word – rotary – has been inserted.
In claim 2, line 1, before the word “compressor”, the word – rotary – has been inserted.
In claim 3, line 1, before the word “compressor”, the word – rotary – has been inserted.
In claim 4, line 1, before the word “compressor”, the word – rotary – has been inserted.
In claim 5, line 1, before the word “compressor”, the word – rotary – has been inserted.
In claim 6, line 1, before the word “compressor”, the word – rotary – has been inserted.
In claim 7, line 1, before the word “compressor”, the word – rotary – has been inserted.
In claim 8, line 1, before the word “compressor”, the word – rotary – has been inserted.
In claim 9, line 1, before the word “compressor”, the word – rotary – has been inserted.
In claim 10, line 1, before the word “compressor”, the word – rotary – has been inserted.
In claim 11, line 1, before the word “compressor”, the word – rotary – has been inserted.
Claim 12 has been cancelled.
In claim 13, line 1, the dependence has been changed from “claim 12” to – claim 1 –.

In claim 21, line 1, before the word “compressor”, the word – rotary – has been inserted.

The following is an examiner’s statement of reasons for allowance: the limitation of a rotary compressor with a compression mechanism including a compression chamber and configured to compress low-pressure refrigerant in the compression chamber into high pressure refrigerant with an injection pipe arranged to supply intermediate-pressure refrigerant to the compression chamber such that a valve assembly is arranged between the injection pipe and the compression chamber wherein the valve has a valve body with a dead volume between itself and the compression chamber is arranged having a smaller diameter than a diameter of a flow path where an opening forming member of the valve assembly is disposed is not shown in the prior art in combination with the remaining limitations of claim 1.  Furthermore, the limitation of a central portion of a flat plate portion extending into a rotary piston cylinder  when an intermediate pressure injection pipe  and wherein end portions of the valve body do not extend into the compression chamber is not shown in the prior art in combination with the remaining limitations of claims 19 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                    22 January 2021